Citation Nr: 1522438	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from April 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge. This case was remanded in February 2014 and November 2014 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had did not have a low back defect, infirmity or disorder prior to entering service.

2.  Arthritis of the low back disorder was not manifest during service or within one year of separation from service and is not otherwise attributable to service.  

3.  Low back disabilities, diagnosed as degenerative disc disease and spondylosis, are not attributable to service.  .


CONCLUSION OF LAW

1.  A low back disorder did not clearly and unmistakably pre-exist service, and the veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).

2.  A low back disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations as well as an addendum opinion which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

The Veteran contends that he initially injured his low back when he was approximately two years old and fell over a pipe.  He asserts that he did not suffer a fracture of the vertebrae, nor did he require hospitalization or surgery.  He maintains that he continued to have  lumbar spine complaints throughout his childhood.  However, he was able to  participate in age-appropriate activities in school and at home.  During service, he contends that he had severe low back pain as a result of walking on the  steel decking of the ships and was hospitalized and diagnosed with paravertebral myositis.  He asserts that his back condition was aggravated during service.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

If a veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

If it is determined that a low back disorder did not clearly and unmistakably pre-exist service, and the veteran is entitled to the presumption of soundness, then the matter of direct service connection must be considered.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, VA has afforded the Veteran VA examinations and obtained VA medical opinions regarding whether a low back disorder clearly and unmistakably pre-existed service and was aggravated therein; and as to whether current back diagnoses are etiologically related to service.  The Veteran is competent in this case to report that he injured his back as a toddler (or was told of such and injury) and had back symptoms, thereafter but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  In fact, this case, because of the remote childhood injury, is complex in nature.  Therefore, the medical expert opinions, as definitively clarified in a December 2014 medical addendum, are more probative regarding the medical questions in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Turning to the medical evidence, the service treatment records reflect that on the entrance examination, the Veteran reported that he had worn a back support for 3-4 months as a child, but there was no residual disability.  The Veteran also reported that he at times had spine pain which a doctor had told him was due to his having albumin in his urine.  However, physical examination of the spine was normal.  During service, the Veteran complained of back pain which was aggravated by walking on the steel decks.  He was initially diagnosed as having myositis or paravertebral myositis.  He reported his childhood back injury.  His x-rays were negative.  He underwent a medical board in June 1953 which did not reveal positive clinical finding.  The Veteran was ambulatory without pain.  He exhibited full range of motion of the back in all directions without pain.  He had no shortening of your legs.  His reflexes were normal.  It was the opinion of the board that the appropriate diagnosis was passive dependency personality with a fixation on your back injury at the age of two years.  There was no physical disability.  

Post-service, the Veteran was afforded a VA examination in January 2012.  The examiner indicated that the diagnosis that the Veteran was given during the service was very nondescript and was most likely a substitute at that time for what is now described as muscle spasm or low back pain.  The Veteran had absolutely no physical findings at the time of hospitalization, and was diagnosed with a psychosomatic problem.  Evaluation while in the service suggested this diagnosis had been present prior to entry into the Navy.  He had no treatment since discharge until about two years prior to the current examination, but the Veteran reported that his back always bothered him.  The records were silent for a period of approximately 58 years for continued complaints or treatment.  There was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  The examiner stated that his current physical findings and symptoms were easily explained by age related degenerative disc changes in the lumbar spine.  The examiner noted that degenerative disc disease was the preferred term for changes in the spine that occur with age.  The natural history of degenerative disc disease of the spine (whether cervical or lumbar), was that the disease process usually begins at the lower lumbar or lower cervical disc spaces.  This was known as intervertebral disc disease.  The degeneration then proceeds proximally with increasing age.  Changes are quite often seen in the late 20s.  The examiner indicated that spondylosis was calcification (spurring, osteophytes) at the margin of the annular ligaments.  Disc space narrowing was loss of height between the vertebral bodies.  Facet joint arthritis or arthrosis occurred after narrowing of the disc space with resultant malalignment of the facet  joints.  Arthritis of the spine was an often use term that might be applied to any of these problems.  However, true arthritis involved a synovial joint space, and should be confined to the facet joints.  Spinal stenosis was when these changes combined to narrow the space within the spinal canal to the point where there was pressure on multiple nerve roots.  It was a degenerative problem, not a post-traumatic one. 

The examiner indicated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner indicated that aggravation required knowledge of the starting point, and ending point.  Prior to the service, the Veteran was able to play, work, and undertake physical education in high school without back problems.  He had no injury during the service, only complaints of pain that were felt to be psychosomatic in origin.  After  the service, he worked as a cabinet maker until age 65, an interval of approximately 40 years.  The natural progression of degenerative changes in the lumbar spine is given above.  His current status was completely compatible with that diagnosis.  There is no evidence of aggravation by his service activities, in other words, there is no evidence that his service activities cause progression of the problem faster than it would normally occur.  Certainly, hospitalization for a psychosomatic condition with a normal physical examination of the back does not qualify as  an injury or illness to the back.  

The Board notes that while this examiner indicated that the Veteran had a preexisting back condition, he did not identify what that condition was exactly, only that there had been a childhood injury.  As such, the Veteran was afforded another VA examination in April 2014.  

At the time of that examination, it was noted that the Veteran entered the Navy in April 1952.  The entrance physical examination performed in 1952 described the past history of a childhood lumbar spine injury, but did not document any abnormality during the physical exam.  The Veteran stated that he did not have any additional injuries of the lumbar spine during his military service.  He stated that he had severe low back pain as a result of walking on the steel decking of the ships.  He was eventually hospitalized and was initially diagnosed with "paravertebral myositis."  The Veteran was also evaluated by psychiatry and was given a psychosomatic diagnosis.  The Veteran eventually was discharged from the Navy for medical reasons.  Following his military discharge, the Veteran stated that he became a cabinet maker and continued to work full-time until the age of 65.  The Veteran indicated that he experienced low back pain throughout the years.  However, the examiner noted that the available medical records were completely silent regarding low back pain complaints.  The Veteran's first complained of back pain in 2010-2011, which led treatment.  Currently, the Veteran localized his pain to the mid-lumbar spine.

The examiner indicated that a review of the service treatment records showed that that the Veteran had an occasional intermittent complaint of myofascial lumbar spine pain throughout his active duty military career.  X-rays of the lumbar spine were reported to be normal.  No complaints were made consistent with radicular symptoms.  Evaluations by military physicians for the intermittent episodes of lumbar spine pain revealed normal range of motion and no findings consistent with a radiculopathy.  There was no report of a significant accident or injury of the lumbar spine.  The Veteran was given a provisional diagnosis of "paravertebral myositis."  The examiner noted that this was an antiquated diagnostic term that is no longer used.  The modern-day equivalent would be a muscle strain or muscle spasm of the lumbar spine.  Additionally, the Veteran was evaluated by psychiatry and was diagnosed with a psychosomatic problem.  The examiner explained that the modern-day equivalent of this would be a conversion or somatoform disorder, in which there are significant psychosocial factors that play a significant role in the manifestation of physical symptoms, when all other possible medical diagnoses have been excluded.  The Veteran's medical record demonstrated no subjective complaint regarding the lumbar spine for many decades after leaving military service.  There was no documentation of continued complaints or treatments to indicate a chronic condition that led to physical impairment or disability.  In regards to the issue of aggravation, the Veteran did not sustain any documented injury of the lumbar spine during his military service.  The Veteran was able to participate in age appropriate activities throughout his childhood and teenage years without difficulty.  He was able to pass the enlistment examination in 1952, without any identification of physical limitation of the lumbar spine.  While the Veteran may have suffered an injury to the lumbar spine as a young child, there was no evidence to suggest that there were long-lasting physical impairments or a residual disability.  All of the available evidence strongly suggested that the childhood injury in question resolved without residuals or long-lasting sequelae.  Therefore, the claimed lumbar spine condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  Lastly, the examiner indicated that the available medical records during the Veteran's military service documented no findings that were consistent with an injury or condition of the lumbar spine.  In fact, the Veteran's physical examination at that time was completely normal and all possible diagnoses were ruled out; leading to the psychosomatic diagnosis and eventual medical discharge.  

The examiner opined that the Veteran's present condition of degenerative disc disease most often occurs as a chronic process from "wear and tear" and was also part of the normal aging process of the spine.  Muscle strain or spasm of the thoracolumbar spine is a soft-tissue disorder which typically resolves in several weeks to months without residuals or long-lasting sequelae.  The current medical literature did not recognize lumbar strain or spasm as a known cause of spondylosis or degenerative disc disease.  There was no significant lumbar spine injury and no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in STRs.  The examiner concluded that the Veteran's current physical examination findings and subjective complaints were easily explained by the age-related changes of the lumbar spine. For this reason, the examiner stated that it was less likely than not that the Veteran's present condition of degenerative disc disease of the lumbar spine was related to (or aggravated by) an in-service injury, event or illness. 

Following this April 2014 examination, the Board determined that additional clarification was needed.  The Board noted that during the April 2014 VA examination, the examiner opined that the Veteran did not sustain any documented injury of the lumbar spine during his military service, therefore his condition was clearly and unmistakably not aggravated beyond its natural progression.  He further stated that the Veteran's service treatment records did not show findings consistent with an injury or condition of the lumbar spine.  However, he did not address whether the Veteran clearly and unmistakably had a preexisting low back disorder.  As such, the Board requested an additional medical addendum opinion.

In December 2014, this medical addendum opinion was provided.  The examiner opined that the Veteran did not clearly and unmistakably have a low back disorder prior to his entrance into service in April 1952 as there is no objective evidence of a back disorder on his entrance examination.  His back examination showed no abnormalities, even though the Veteran acknowledged he had complaints of recurrent back pain since his back injury at age 2 years.  The examiner noted that the Veteran was able to participate in normal age appropriate activities while growing up.  During his evaluation while in service, he had subjective complaints of pain with tenderness in the left paraspinal muscles, with normal range of motion, and no bony pathology on lumbar spine x-rays, but this pain seemed to resolve after he was granted shore duty, implying no chronic underlying disorder or permanent damage.  The examiner further opined that the Veteran's complaints of back pain in service were diagnosed as "paravertebral myositis" which is a disused term for what is now referred to as a back strain.  Back strains resolve without sequelae or long term residuals in a matter of weeks.  Th examiner stated that there was good evidence that his strain resolved in that his back pain apparently resolved around the time of discharge, and there was no available medical records after that time of chronic or continuing back pain, even though the Veteran worked in a very back-intensive job as a carpenter making cabinets until he retired at age 65 years.  The Veteran first saw a doctor with complaints of back pain around 2010-2011, or at about age 80 years.  The examiner concurred that  I degenerative disc disease is a chronic process part of the normal wear and tear and the aging process of the spine.  He concluded that it is more likely than not that the processes causing these changes occurred in the nearly 60 years after his military discharge, as x-rays at the time of discharge in 1953 showed "no bony pathology," especially when one considers his manual labor job of cabinet maker for much of that time period. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the last VA examiner fully answered all the pertinent inquires, was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

At the time of entry, there is a presumption that the Veteran entered in sound health.  Thus, taking into consideration the normal physical findings regarding the back on the entrance examination as well as the December 2014 medical addendum, the Board finds that there was not any defect, infirmity, or disorder with regard to the back on objective examination.  The examination was normal and the VA examiner opined that there was no residual back disability when the Veteran entered service.  Thus, the Veteran is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.Wagner.   

Although the Veteran reported a history of childhood back injury and pain on his Report of Medical History on the entrance examination, the physical examination showed that his back was normal and the December 2014 medical addendum concluded the same.  Thus, on entry, no defect, infirmity, or disorder was present.  Accordingly, the Veteran's personal report that he had a back condition prior to service, does not meet the burden of clear and unmistakable evidence that a back defect, infirmity or disorder existed when he entered service.  

Since the Veteran is entitled to the presumption of soundness with regard to his low back, the Board must consider whether service connection is warranted.  In this case, the most probative evidence, as supported by the VA examinations, shows that the Veteran developed back disabilities independent of and etiologically unrelated to service.  Further, arthritis was not shown to be manifest in the initial post-service year.  Accordingly, service connection for a back disorder is not warranted.   


ORDER

Service connection for a back disorder is denied.  


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


